     Case 1:21-cr-20173-TLL-PTM ECF No. 1, PageID.1 Filed 03/11/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                                    Case: 1:21−cr−20173
                                                    Assigned To : Ludington, Thomas L.
                     Plaintiff,                     Referral Judge: Morris, Patricia T.
v.                                                  Assign. Date : 3/11/2021
                                                    Description: INFO USA V. BOAHBEDASON (NA)
NANCY LANETTE BOAHBEDASON,

                Defendant.
___________________________________________________________________

                       INFORMATION
__________________________________________________________________

        THE UNITED STATES ATTORNEY CHARGES:


                                 COUNT ONE
                        (18 U.S.C. §§ 661, 1151 and 1153)
                 (Larceny of Personal Property Under $1,000.00)

        From in or around April 2019 to in our around July 2019, in the Northern

Division of the Eastern District of Michigan, within Indian country, as defined in

18 U.S.C. § 1151, that is, the Isabella Reservation, Nancy Lanette Boahbedason,

a non-Indian, took and carried away with intent to steal and purloin, the personal

property of another, belonging to M.W., an Indian with a value of less than $1,000,

in violation of 18 U.S.C. §§ 661, 1151, and 1152.
  Case 1:21-cr-20173-TLL-PTM ECF No. 1, PageID.2 Filed 03/11/21 Page 2 of 5




                                 COUNT TWO
                  (18 U.S.C. §§ 13, 1151, 1152; MCL 750.115)
                                 (Illegal Entry)

      From in or around April 2019 to in our around July 2019, in the Northern

Division of the Eastern District of Michigan, within Indian country, as defined in

18 U.S.C. § 1151, that is, the Isabella Reservation, Nancy Lanette Boahbedason,

a non-Indian, did, enter without breaking a dwelling without first obtaining

permission to enter from the occupant, in violation of 18 U.S.C. §§ 13, 1151, 1152,

and MCL 750.115.


Dated: March 11, 2021                         SAIMA M. MOHSIN
                                              Acting United States Attorney



s/Roy R. Kranz                               s/Anthony P. Vance
ROY R. KRANZ (P56903)                         Anthony P. Vance
Assistant U.S. Attorney                       Assistant U.S. Attorney
101 First Street, Suite 200                   Chief, Branch Offices
Bay City, Michigan 48708-
5747 (989) 895-5712
roy.kranz@usdoj.gov
(P56903)
      Case 1:21-cr-20173-TLL-PTM ECF No. 1, PageID.3 Filed 03/11/21 Page 3 of 5




                        AFFIDAVIT IN SUPPORT OF ARREST WARRANT
                            FOR NANCY LANETTE BOAHBEDASON

I, Nick Diedrich, being duly sworn, depose and state:

   1. I am an officer with the Bureau of Indian Affairs and have been a law enforcement officer for

       approximately 12 years. During my career I have been involved in numerous investigations

       concerning assaults. The following is based on a statement from witnesses and statements

       from other law enforcement officers and individuals.

   2. The information included in this affidavit is provided for the limited purpose of establishing

       probable cause that Nancy Boahbedason committed the offenses of Larceny under $1,000

       and Illegal Entry in or around April 2019 to in or around July 2019, in violation of 18 U.S.C.

       §§ 13, 1151, 1152, 661, and MCL 750.115 and therefore it does not contain all of the facts

       known to me. Additionally, unless otherwise noted, wherever in this affidavit I assert that an

       individual made a statement, that statement is described in substance herein and is not

       intended to be a verbatim recitation of such statement.

   3. According to M.W., in or around April 2019 to in or around July 2019, Nancy Boahbedason

       entered her residence without permission numerous times and stole things from M.W.

       including a painting, two bracelets, and a flip phone. This all occurred on the Isabella

       Reservation in Indian country.

   4. M.W. set up a trail camera in her residence and captured images of Boahbedason entering

       and exiting her dwelling multiple times all of which were without permission. Affiant is

       aware that a police officer has reviewed those images and confirmed that it is Boahbedason

       in the photos.




                                                                                                        1
      Case 1:21-cr-20173-TLL-PTM ECF No. 1, PageID.4 Filed 03/11/21 Page 4 of 5




   5. According to M.W. it was during the same time as these illegal entries that her items came up

       missing. No one else is seen entering or exiting the residence on the trail cameras and M.W.

       is the only one that lives in her dwelling space.

   6. Affiant is aware that M.W. is an Indian and Boahbedason is a non-Indian.

   7. Based on the above-described information, there is probable cause to believe that in or

       around April 2019 to July 2019, Nancy Lanette Boahbedason committed a larceny under

       $1,000 and an illegal entry, in violation of 18 U.S.C. §§ 13, 1151, 1152, 661, and MCL

       750.115.


                                                           __________________________
                                                           Nick Diedrich
                                                           BIA

Sworn to before me and signed in my presence,
and/or by reliable electronic means.

_____________________________
HON. DAVID R. GRAND
United States Magistrate Judge




                                                                                                      2
                      Case 1:21-cr-20173-TLL-PTM ECF No. 1, PageID.5 Filed 03/11/21 Page 5 of 5

Companion Case information MUST be completed by AUSA and initialed
    United States District Court                                                              Case Number
                                                                    Criminal Case Cover Sheet 21-20173
    Eastern District of Michigan

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.




 Companion Case Information                                                                              Companion Case Number:

 This may be a companion case based upon LCrR 57.10 (b)(4)1:                                             Judge Assigned:

                  G Yes                              x No                                                AUSA=s Initials: RRK


            Case Title: USA v. Nancy Lanette Boahbedason

            County where offense occurred: Isabella County

            Check One: _ Felony                                 X Misdemeanor                        Petty

                                     Indictment/           X   Information --- no prior complaint.
                                     Indictment/             Information --- based upon prior complaint []
                                     Indictment/           _ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

Superseding Case Information

Superseding to Case No:                                                                                            Judge:

            _           Corrects errors; no additional charges or defendants.
            _           Involves, for plea purposes, different charges or adds counts.
            _           Embraces same subject matter but adds the additional defendants or charges below:

                        Defendant name                                                          Charges                             Prior Complaint (if applicable)


Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

                                                                                    s/Roy R. Kranz
Date: March 11, 2021                                                                Roy R. Kranz
                                                                                    Assistant United States Attorney
                                                                                    101 First Street, Suite 200, Bay City, MI 48708
                                                                                    Phone: 989-895-5712
                                                                                    Fax: 989-895-5790
                                                                                    E-Mail address: roy.kranz@usdoj.gov
                                                                                    Attorney Bar #: P56903


1
  Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, (2) the same or related parties are present, and the cases arise out of the
same transaction or occurrence. Cases may be companion cases even though one of them may have already been terminated.
